o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 ------------- genin-137854-09 number info release date index uil no ----------------------------- -------------------------------------------- ----------------------------------- ------------------------- -------------------- ------------------------------------------- ----------------- dear --------------- we regret the delay in replying to your correspondence concerning the payment of employer and employee federal_insurance_contributions_act fica_taxes with respect to certain services you performed in the united_states according to the information submitted you performed a full-time teaching role at a college in the united_states hereinafter us college for two periods ----------------------- -------------------------------------------------------------------------------- both of these periods were teaching exchanges you were paid_by a foreign college located in ------------ hereinafter foreign college as if you were teaching at that institution both before and after each exchange you were teaching on staff at foreign college the person replacing you at foreign college was paid_by us college as if he were teaching at us college no totalization_agreement was in effect between the united_states and --------- -------------during your periods of employment in the united_states you have indicated that during the time you performed services in the united_states pursuant to the teaching exchanges no fica_taxes were deducted from the salary you received from foreign college and no fica_taxes were paid_by us college on your behalf you are interested in obtaining social_security coverage with respect to your periods of employment within the united_states although under revproc_2010_1 2010_1_irb_1 we can not provide a ruling as to your fica tax_liability we can provide the following general information genin-137854-09 fica_taxes consist of two taxes the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax fica_taxes are imposed on wages which is defined in sec_3121 as remuneration for employment with certain specific exceptions employment is defined in sec_3121 as including services performed within the united_states irrespective of the citizenship or residence of the employer and the employee unless an exception applies thus generally remuneration for services performed within the united_states is subject_to fica_taxes regardless of the nationality of the employee special rules sometimes apply under totalization agreements in determining whether certain services are fica employment but as noted no totalization_agreement was in effect with the country in which foreign college is based during your period of employment in the united_states there is an exception from fica employment that may apply to nonresident_alien professors or nonresident_alien scholars from foreign universities who are performing services in the united_states pursuant to an exchange program sec_3121 provides an exception from employment for purposes of the fica for service which is performed by a nonresident_alien_individual for the period he is temporarily present in the united_states as a nonimmigrant under subparagraph f j m or q of sec_101 of the immigration and nationality act as amended and which is performed to carry out the purpose specified in subparagraph f j m or q as the case may be this exception only applies to nonresident_aliens who are present in the united_states performing services under these visas and does not apply to united_states citizens if no exception applies and services performed in the united_states are subject_to fica_taxes the employer reports both the employee and employer portions of fica_taxes on form_941 employer’s quarterly federal tax_return which the employer files with the internal_revenue_service irs the fica_taxes including the employee portion of the taxes withheld from the employee are paid_by the employer either by making deposits with depositary banks or by making payment with the return depending upon the amount of the liability for the fica_taxes combined with the liability for income_tax_withholding generally the liability of a taxpayer for fica_taxes for prior years is subject_to a period of limitations which is in part derived from the date the employer files a return for a particular period see sec_6501 of the internal_revenue_code generally except in the case of fraudulent_returns or in cases where the period of limitations has been extended with the consent of the employer an employer that filed form sec_941 on a timely basis for ---------------------would have no current_liability for fica_taxes for wages paid for periods in -------------------- however if an employer never filed an employment_tax return for these periods the period of limitations would remain open for purposes of fica tax_liability for those periods the question of whether fica tax_liability exists for the period during which an exchange professor performed services may therefore depend on whether the employer has filed a return for the period in which the services were performed if the professor from foreign college is an employee of the us college when performing services in the genin-137854-09 united_states and the us college has timely filed fica tax returns and paid the tax due on those returns the statute_of_limitations will have generally closed with respect to fica tax_liability for ---------------------unless the statute has been extended on the other hand if the professor for foreign college is an employee of foreign college when performing services in the united_states the statute_of_limitations will still remain open if foreign college never filed form_941 for these periods thus if an exchange professor was an employee of foreign college during periods of services within the united_states for ---------------------and the remuneration for such services was subject_to fica and the professor’s services were not excepted from fica employment as discussed above foreign college could pay the fica employer and employee tax with respect to such services foreign college could report the fica employer and employee tax on form_941 and pay the fica_taxes according to the instructions on form_941 and publication circular_e employer’s tax guide which are available on the irs web site generally the employer portion of fica tax is paid_by employers on the appropriate forms generally form there are a limited number of situations in which an employee reports the employee portion of the fica tax together with form_1040 u s individual_income_tax_return filed by the employee and pays the employee social_security and medicare_tax directly to the irs these situations include as follows a taxpayer is required to file form_8919 uncollected social_security and medicare_tax on wages and pay employee fica social_security and medicare taxes if four conditions are met the employee performed services for a firm the firm did not withhold the employee portion of social_security and medicare taxes the employee’s pay was not for services as an independent_contractor and one or more of the reasons listed on the first page of form_8919 see form attached apply to the employee if an employee failed to report tips to the employer and is liable for the employee portion of fica_taxes with respect to such unreported tips the employee files form_4137 social_security and medicare_tax on unreported tip_income to report and pay such fica_taxes when an employee has reported tips to an employer but the employer had inadequate funds available to deduct from the wages of the employee to pay the fica employee taxes the employee pays the uncollected social_security and medicare_tax on form_1040 and when an employer has provided group term life_insurance to a retired employee and has not deducted from the employee’s wages the employee fica_taxes due with respect to the amount of the group term life_insurance that is wages the employee pays the uncollected social_security and medicare_tax on form_1040 none of the above procedures to pay just the employee portion of social_security and medicare taxes seems to apply to the situation of a foreign exchange professor who wants to pay employer and employee fica_taxes on his wages as noted the form genin-137854-09 which is filed by the employer would normally be used to pay the employer and employee portion of fica_taxes we suggest that you contact the social_security administration if you have any questions about your entitlement to social_security_benefits with respect to social_security_benefits we note that the earnings record of an employee for social_security_benefit purposes is not necessarily the same as the record of wages on which fica_taxes were paid we hope the above information will prove helpful to you we emphasize that this is not a ruling as to your tax status sincerely _________________________ lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosure form_8919
